April 21, 2014 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC20549 Re: Post-Effective Amendment No. 42 to Registration Statement on Form N-1A Allianz Variable Insurance Products Trust File Nos. 333-83423 and 811-09491 Dear Sir/Madam: Enclosed for filing please find Post-Effective Amendment No. 42 to Form N-1A for the above-referenced Registrant. Included in this filing is updated financial information and other non-material changes. Also included is the definitive version of the prospectus and SAI for a new series of the trust, the AZL Wells Fargo Large Cap Growth Fund, which was initially filed pursuant to Rule 485a on February 5, 2014.A letter responding to staff comments to the prospectus and SAI for the new series was submitted on April 2, 2014. Manually executed signature pages and consents have been executed prior to the time of this electronic filing and will be retained by the Company for five years. I hereby represent that the enclosed Post-Effective Amendment does not contain disclosure which would render it ineligible to become effective pursuant to Securities Act Rule 485(b) If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Variable Insurance Products Trust By:/s/ Erik Nelson Erik Nelson, Chief Legal Officer 763/765-7453 Erik.Nelson@allianzlife.com Allianz Investment Management LLC, 5701 Golden Hills Drive, Minneapolis, MN 55416-1297. www.allianzlife.com Allianz Investment Management LLC is a registered investment adviser that is a wholly owned subsidiary of Allianz Life Insurance Company of North America. This information is confidential and is intended only for the use of the individual(s) and/or entity/entities named above. This information should not be copied, forwarded, or further disseminated.
